DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 01/14/2022.  Claims 3, 10, 17 and 21-23 have been canceled. Claims 1, 8 and 15 have been amended.  New claims 24-26 have been added.  Therefore, claims 1-2, 4-9, 11-16, 18-20 and 24-26 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claim subject matter is not abstract.  Specifically applicant argues that the previous Office Action mischaracterizes the inventive concept (generate and compare data to mitigate risk).  The applicant argues the present application allows for NFC authorization to determine that data value stored 
In the remarks applicant traverses the position of the previous Office Action that “erasing/writing data on a condition does not affect the structure of functionality of the chip, but instead is directed toward removing/storing data” is in error.  Applicant argues that the modification of data on the chip changes the operation of the chip fundamentally.  The examiner is not persuaded.  The examiner notes that applicant does not point to what function/operation is changed because data is removed/written on the chip when values match/do not match values stored.  This is not supported by the specification.  
[0056]... the NFC application 421 may be configured to receive instructions for erasing certain information from an NFC chip and writing new information on that NFC chip. The NFC application 421 may then cause the NFC module 495 to erase the certain information from an NFC chip that is within an NFC interaction distance of the NFC module 495 and then write the new information onto the NFC chip.



Note that the operation of the NFC chip is not modified or improved but rather the credit card data saved is changed so a different card may be used in a transaction.   The NFC chip does not function any differently than before, the data stored was erased or written.  The claims are equally silent to any change in the operations of the NFC because the data stored on the chip was modified.  Applicant’s argument is not persuasive. 
In the remarks applicant points to Federal court decision Cosmokey Sols. GMBH and Co. KG v Duo Sec LLC directed toward authenticating and identification of a user performing a transaction, which the courts found improved computer authentication techniques.  Applicant argues that similar to Cosmokey, the current invention improves computer authentication techniques, by reciting a dynamic value of multi-character code based on specific algorithm associated with user dataset.  Comparing the dynamic value to an expected dynamic data value where if match information is loaded to a wallet, while if data values not matched data on the chip is erased and new data is written.   The examiner respectfully disagrees.  The specification is silent on the details of the “specific algorithm” and its functions other than the resource value may comprise a multi-character code based on a “specific algorithm associated with user profile (para 0028).  There is no technical process related to a process for the specific algorithm.  Based on the specification the “specific algorithm” is trivial mention.  With respect to 
 In the remarks applicant argues that based on the arguments above, that claims 1-2, 4-9, 11-16 and 18-20 are patent eligible.  The examiner respectfully disagrees.  See response above. The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fail to teach “determining dynamic values unmatched”, Applicant’s argument is moot as a new reference has been applied to the rejection.
In the remarks applicant argues that the prior art references fail to teach “writing new information onto chip associated with user upon erasing the information from the NFC chip associated with the user”.  Applicant argues that Hammad is directed to directed to mobile payment of tickets and more specifically to structuring files in order to use a mobile device across different transport systems. As such, the erasing and writing referenced by the Examiner as teaching the features of the present claims is
in order to allow for use of the device at a different location (e.g., a different transport system).  This is wholly distinct from the features of the present claim, as it does not erase the resource information from the NFC chip or write new resource information onto the NFC chip in response to determining that the dynamic data value is different than the expected dynamic data value.  Hammad merely teaches erasing stale data and reconfiguring memory space, not “erasing the resource information from the NFC chip associated with the user in response to the determining that the dynamic data value is different than the expected dynamic data value.” Applicant’s argument is moot as a new reference has been applied to the rejection.
Information Disclosure Statement
The IDS submitted 01/14/2022 has been reviewed and considered.	
Specification
The removal of the language “gaming device” does not narrow or broaden the types of computing devices to consider since a “gaming device” is simply a computer with a gaming program, the device itself is still stated in the specification. 
Claim Interpretation
The term “dynamic value” has no specific definition in the specification and therefore so broad as to encompass any common form of transaction security tool such as transaction encryption key.  These terms will be given their broadest reasonable interpretation.   With respect to the term “specific algorithm” and “multi-character code”, the specification has no specific definition or function related to the “specific algorithm” or “multi-character code”. Accordingly the specific algorithm and multi-character code” is broad and generic.
With respect to the limitation “wherein loading the resource information comprises identifying one or more information fields within the resource information based on one or more data positions within the standard code” to be equivalent to as disclosed in para 0056 where the identifying information fields where information extracted is matched to an applicable field. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 8-9, 11-14, 15-16, 18-20 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-2, 4-7and 24; Claims 8-9, 11-14 and 25; Claims 15-16, 18-20 and 26: 
Independent claims 1, 8 and 25 recite the limitation “erasing the resource information from the NFC chip associated with the user in response to the determining that the dynamic data value is different than the expected dynamic data value: writing new resource information onto the NFC chip associated with the user upon erasing the resource information from the NFC chip associated with the user”:, which is new matter.
The specification has support for:
[0056]... the NFC application 421 may be configured to receive instructions from a separate system (e.g., the managing entity system 200, the dynamic resource distribution system 300, a separate computing device system 400, an NFC reader device system 130, and/or a third party system 140 like a merchant system) and cause one or more components of the computing device system 400 to perform one or more actions. For example, the NFC application 421 may be configured to receive instructions for erasing certain information from an NFC chip and writing new information on that NFC chip. The NFC application 421 may then cause the NFC module 495 to erase the certain information from an NFC chip that is within an NFC interaction distance of the NFC module 495 and then write the new information onto the NFC chip.

The specification has support for the application to receive instructions from a separate system to perform one or more actions ...receive instructions for erasing ...and writing new information. ...application may cause the module to erase ...information from ...chip and then write new information.  There is no support for erasing or writing information in response to dynamic value not matching another value. 

[0083] In embodiments where the secondary authentication fails (e.g., no secondary authentication is provided, the resource information is identified as malfeasant, the merchant does not authenticate the user because the displayed image of the user does not match the individual involved in the transaction, or the like), the system may determine that at least a portion of the transaction information of the user has been compromised. In response, the system may shut down or otherwise lock the account(s) of the user until the user is able to prove their identity in a highly secure manner (e.g., through physical presence at a physical location of the managing entity, or the like).

The specification does not support or have possession of a failure causing the data on the chip to be erased or written. 
[0084] In some embodiments, the system may determine that the user is still in possession of a mobile device of the user (e.g., by validating the user through security questions, passcode prompts, verbal communication, transmitted biometric information, or the like). In such embodiments, the system may transmit a signal to the computing device of the user that causes the computing device of the user to erase the resource information from the NFC chip of the user and then to write new resource information onto the NFC chip of the user. In this way, the user may begin to use a credit card with the NFC chip embedded that operates with a new number that is different from what was originally on the card (e.g., because the original number was compromised), without having to receive a completely different physical card.

The specification has support for erasing information from the NFC chip and writing new information so the user can use a credit card with a new number.  There is no support for based on values not matching erasing/writing data to the NFC chip.  
Dependent Claims 2, 4-7 and 24 of claim 1, dependent claims 9, 11-14 and 25 of claim 8 and Claims 16, 18-20 and 26 of claim 15 contain the same deficits as discussed with respect to independent claims 1, 8 and 15.  Therefore, claims 1-2, 4-7, 8-9, 11-14, 15-16, 18-20 and 24-26 are rejected under 35 USC 112 (a) for being directed toward new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.

In reference to Claims 1-2, 4-7 and 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to write information on a communication chip, detect interaction between the communication chip and user computing device, the user device to extract resource information from the chip, populate the data in a digital wallet, compare data extracted to an expected value, in response to determining value matches receive access to data, in response to determine values match load resource data, into a digital wallet, erase resource data from chip in response to determining data value different than expected data value, write new resource information onto chip upon erasing resource information from chip, receive a transaction request, transmit prompt for transaction data, detect an interaction between authentication device and user computing device, extract resource information and process transaction request.  The claimed limitations which under its broadest 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process using a processing device to (1) write data on a near-field communication chip, wherein clauses do not affect the operation of limitation 1, but instead are data for consideration in limitation-insignificant activity of storing data (2) detect interaction between the communication chip and user computing device, the wherein clause limits the detect function of a tap or interaction with NFC distance- directed toward common communication processes in wireless technology (3) extract resource information from the chip, wherein clauses do not affect the operation of limitation 3, but instead are data for consideration in limitation – directed toward insignificant extra solution of activity of collecting data (4) comparing data with stored data – a common practice in business (5) receive access to data based on a condition – insignificant extra solution activity of accessing data (6) based on data matching load/populate the data in a digital wallet, the wherein clause is directed toward populating analogous data field- a common technical process used in financial data transfer (7) erase data on chip based on conditional action – conditional action based on abstract concepts is abstract and well known technical technique (8) write new data on chip –well known technique (9) receive transaction request – an insignificant extra 
In addition, when the claims are taken as a whole, the combination of steps as a whole do not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claimed limitations as a whole do no more than confine a transaction process within a particular technological field of endeavor. Rather the claimed subject matter when considered as a whole is directed toward a transaction process with security elements in the authorization process.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a memory device, a processing device coupled to the memory device, and an executable computer-readable program code- . –is purely functional and generic.   Nearly every computer system will include a memory device, processing device and executable program code capable of performing the functions “write” data onto a chip, detect See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of writing data, detecting interaction between devices, extracting data, populating data, comparing and loading data, receiving request, transmitting prompts, detecting interactions between devices, extracting data and processing transactions is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As discussed above under step 2A prong 2, the combination of parts is not directed toward a particular technological process as none of the recited functions as a combination of parts provides any particular technological process directed toward a technological technique, but instead is a combination of parts to perform the abstract idea.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the writing and detecting functions at a high level without any details on implementation but instead provides only expected results.  The specification recites that any NFC hardware may be applied to store data using standard codes and any communication protocols (see para 0007, para 0026, para 0031, para 0045, para 0048).  The specification discloses the detecting interaction and extracting process also at a high level with an expected result (see para 0004, para 0025, para 0062, para 0068).   The specification in para 0007 discloses “the resource information written onto the NFC chip comprises at least one of credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type
information, an image associated with the user, and transaction rules.”  The specification discloses the specific algorithm as “The dynamic resource value may comprise a multi-character code that is based on a specific algorithm associated with a user profile of the user 110 that is associated with the contactless NFC chip (and the physical card), such that the dynamic resource value at any given time will match an expected dynamic resource value that can be determined based on the specific algorithm.” (para 0028) and “the NFC application 421 may be configured to receive instructions for erasing certain information from an NFC chip and writing new information on that NFC chip. The NFC application 421 may then cause the NFC module 495 to erase the certain information from an NFC chip that is within an NFC interaction distance of the NFC module 495 and then write the new information onto the NFC chip.” (para 0056)With respect to tap or interaction within NFC distance, this technology is old and well known.  The claim simply confines the transaction process to NFC communication.  As evidence the examiner provides US Pub No. 2015/0032625 A1 by Dill et al para 0077- a tap of a mobile device to a merchant access device (e.g. near-field communication (NFC) transaction or other contactless/proximity transaction), US Pub No. 2014/0101034 A1 by Tanner et al (0036)- the consumer may present, tap or wave the mobile device…on or proximate to a NFC reader device…associated with the merchant during a purchase transaction (for example, tapping the mobile device near a point-of-sale (POS) device having an integrated NFC reader). The NFC reader device and the mobile device 102 interact to provide payment account information from the mobile device 102 to the NFC reader device for use in the transaction.  US Pub No. 2010/0078472 a1 by Lin et al- para 0017- a transaction may be initiated between two NFC-enabled devices by way of an NFC tap operation
Additional evidence to the technology applied to perform transactions similar to the claimed technology to perform a transaction includes:
US Pub No. 2019/0095925 A1 by Gabriele et al; US Pub No. 2019/0009168 A1 by Aman et al; US Pub No. 2018/0315048 A1 by Xiu et al; US Pub No. 2017/0352035 A1 by Geraud; US Pub No. 2017/0185993 A1 by Sawant; 

ES 2677320 by Hammad et al; CN 104091617 B by Li; JP 2014135059 A by Masaki, CN 103336727 B by Chu
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. 
In reference to claims 2, 4-7 and 24 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward user devices to perform the transaction- a common business practice.  Dependent claim 4 is directed toward the data content stored- directed toward data content for transactions- a common business practice.  Dependent claim 5 is directed toward POS- a common device used in transactions.  Dependent claim 6 is directed toward a NFC reader- common technology for use in transaction communications.  Dependent claim 7 is directed toward populating data for transaction- a common business practice.  Dependent claim 24 is directed toward data content –abstract content.  The specification in para 0056 discloses erasing and writing data on the NFC chip is directed toward removing and storing data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content 
In reference to Claims 8-14 and 22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product comprising at least one non-transitory compute readable medium, as in independent Claim 8 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward transaction activity a sub-category of Methods of Organizing Human Activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1. 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a computer program product comprising a computer readable medium -is purely functional and 
Medium claim 8 instructions corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 9, 11-15 and 25 these dependent claim have also been reviewed with the same analysis as independent claim 8. Dependent claim 9 is directed toward user devices to perform the transaction- a common business practice.  Dependent claim 11 is directed toward the data content stored- directed toward data content for transactions- a common business practice.  Dependent claim 12 is directed toward POS- a common device used in transactions.  Dependent claim 13 is directed toward a NFC reader- common technology for use in transaction communications.  
In reference to Claims 15, 17-20 and 23:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer implemented method, as in independent Claim 15 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 15 corresponds to system claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward transaction activity a sub-category of Methods of Organizing Human Activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 15 corresponds to system claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1. 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a computer system comprising a computer processing device and non-transitory computer readable medium comprising instruction code the processor performing the functions -is purely functional and generic. Nearly every computer processor is capable with instructions are capable of performing the functions “write” data onto a chip, detect interaction between the chip and computing device, extract data, populate the data, compare data, load data receive request transmit a prompt, detect an interaction between devices, extract data and process transaction. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Medium claim 8 instructions corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  In reference to claims 16, 18-20 and 26 these dependent claim have also 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 4-6, Claim 8-9 and 11-13, Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0134216 A1 by Spodak et al. (Spodak) in view of US Pub No. 2016/0164680 A1 by Liao et al. (Liao) in view of CN 204759477 by Wang (Wang) and further in vew of CN 101131649 A by Ya (Ya)
Claim Interpretation: The examiner is interpreting the relational database by its common meaning.  A relational database is a type of database that stores and provides access to data points that are related to one another. Relational databases are based on the relational model, an intuitive, straightforward way of representing data in tables. In a relational database, each row in the table is a record with a unique ID called the key.
In reference to Claim 1:
 Spodak teaches:

a memory device ((Spodak) in at least para 0039, para 0167); and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code ((Spodak) in at least para 0039, para 0071, para 0167) to:
write resource information onto a near field communication (NFC) chip associated with a user, wherein the resource information is stored in the form of a standard code that is readable by NFC reader devices ((Spodak) in at least para 0007, para 0069, para 0076, para 0079, para 0101, para 0106, para 0114-0115, para 0131, para 0138, para 0141, para 0144), wherein the resource information comprises account information about the user ((Spodak) in at least para 0041, para 0106, para 0144);
detect an NFC interaction between the NFC chip associated with the user and a computing device of the user, wherein the NFC interaction comprises a tap or interaction within an NFC interaction distance ((Spodak) in at least para 0131, para 0135, para 0138 wherein the prior art teaches a confirmation that information was received is provides):
cause the computing device of the user to extract the resource information from the NFC chip associated with the user, including a dynamic data value, wherein the dynamic data value comprises a multi-character code that is based on a specific algorithm associated with a user dataset of the user ((Spodak) in at least para 0004 wherein the prior art teaches “Mobile devices increasingly have short range communication capabilities, such as near field communication (NFC) capabilities or Bluetooth capabilities”; para 0007 wherein the prior art teaches “; such as emulating the magnetic stripe of the traditional card, the NFC communication of the traditional card”; para 0039, para 0042, para 0044;  wherein the prior art teaches “range communication link, such as an NFC communication link “; para 0048-0051 wherein the prior art teaches format plurality of format codes, para 0054 wherein the prior art teaches “universal card 110 can also include a radio communications apparatus 117 to emulate an access card which uses a radio communications apparatus. …. The ID number transmitted by the radio communications apparatus 117 can be programmed so that the universal card can programmed to emulate different traditional access cards. When programming the universal card 110 to emulate an access card, it may be desirable to verify the identity of the user prior to programming the universal card 110. Examples of user verification are discussed below”; para 0066-0067 wherein the prior art teaches ““ Once the user selects 310 and action for programming, the data required for the programming action is determined 311. In order for the universal card to be programmed to emulate a magnetic stripe of a payment card, the universal card would need all the data required to be in the dynamic required stripe. The data could include all the information needed to fill Track 1 and Track 2, as discussed above and shown in Tables 1 and 2. … the required data is not available, the user is prompted to select 310 another action for programming.”
... receive access to data relating to the resource information written on the NFC chip ((Spodak) in at least para 0041, para 0052, para 0095, para 0125, para 0131);
in response to determining that the dynamic data value matches the expected dynamic data value ((Spodak) in at least para 0125, para 0131, para 0133, para 0139), … load the resource information into a digital wallet stored in the computing device of the user ((Spodak) in at least para 0041, para 0095, para 0125, para 0131), wherein loading the resource information comprises identifying one or more information fields within the resource information based on one or more data positions within the standard code ((Spodak) in at least Table 1-3; para 0052, para 0105-0106 wherein the prior at teaches the universal card emulates account card data fields)
receive a transaction request associated with the user ((Spodak) in at least para 0114, para 0116, para 0134, para 0149);
transmit, to the computing device of the user, a prompt for transaction information associated with the transaction request ((Spodak) in at least para 0114-0115, para 0139, para 0141);
detect, at a transaction authentication device, an NFC interaction between the transaction authentication device and the computing device of the user ((Spodak) in at least para 0045, para 0058-0061, para 0074, para 0103, para 0114, para 0124, para 0138); and
extract the resource information ((Spodak) in at least para 0069, para 0084, para 0101, para 0105, para 0106); and 
process the requested transaction using the extracted resource information ((Spodak) in at least para 0138-0139, para 0141-0142, para 0144, para 0153-0154, para 0159, para 0156-0166).
Spodak does not explicitly teach:
compare the dynamic data value to an expected dynamic data value stored in a relational database associated with the user to determine that the dynamic data value matches the expected dynamic data value;
in response to determining that the dynamic data value matches the expected dynamic data value, receive access to data relating to the resource information written on the NFC chip;
automatically load the resource information into a digital wallet stored in the computing device of the user, 
erasing the resource information from the NFC chip associated with the user in response to the determining that the dynamic data value is different than the expected dynamic data value:
writing new resource information onto the NFC chip associated with the user upon erasing the resource information from the NFC chip associated with the user;
Liao teaches:
compare the dynamic data value to an expected dynamic data value stored in a relational database associated with the user to determine that the dynamic data 
Both Spodak and Liao teach comparing stored data.  Liao teaches the motivation of a relational database (i.e. tables) in order to store new tokens together with associated identifiers in order to enable the detection of a token and extracted identifiers included in the token with stored token data and identifiers. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the database of Spodak with the relational database of Liao since Liao teaches the motivation of a relational database (i.e. tables) in order to store new tokens together with associated identifiers in order to enable the detection of a token and extracted identifiers included in the token with stored token data and identifiers.  The prior art Spodak provides teaching of a database which differed from the claimed database by the substitution of some database with relational database required by the limitations. The prior art Liao provides teaching that the substituted relational databases and their functions were known in the art.  Accordingly one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Wang teaches:
compare the dynamic data value to an expected dynamic data value stored in a .... database  [system storage] associated with the user to determine that the dynamic data value matches the expected dynamic data value ((Wang) in at least para 0013) 
in response to determining that the dynamic data value matches the expected dynamic data value, receive access to data relating to the resource information written on the NFC chip ((Wang) in at least para 0004, para 0009, para 0012-0014);
in response to determining that the dynamic data value matches the expected dynamic data value, automatically load the resource information into a digital [application] stored in the computing device of the user  ((Wang) in at least para 0015), 
Both Spodak and Wang are directed toward obtaining, extracting information for transaction processes.  Wang teaches the motivation of authenticating a user and device in order to load new account information on a wallet for transaction purposes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the accessing/extracting information as taught by Spodak to expand data accessed/extracted from the cards/account to include information related to account/resource in the authentication process as taught by Wang since Wang teaches NFC integrated ingot a smart phone and the smart phone storage to include a charging proves so that multiple banks can replenish accounts.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the extracting of information of Spodak to include downloading account information as taught by Wang since Wang teaches the motivation of authenticating a user and device in order to load new account information on a wallet for transaction purposes
Ya teaches:
compare the dynamic data value to an expected dynamic data value stored in a ...[memory] to determine that the dynamic data value matches the expected dynamic data value
erasing the resource information from the ... chip [memory] associated with the user in response to the determining that the dynamic data value is different than the expected dynamic data value ((Ya) in at least Abstract, para 0003, para 0010-0011):
writing new resource information onto the ... chip [memory] associated with the user upon erasing the resource information from the ... chip [memory]associated with the user ((Ya) in at least Abstract, para 0003, para 0010-0011)
Both Spodak and Ya are directed toward determining whether to update information stored (see Spodak para 0072).  Ya teaches the motivation of improving updating speed of memory by determining if two data is different, deleting memory data and recording data for updating.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the updating of changed data of Spodak to include the updating process of Ya since Ya teaches the motivation of improving updating speed of memory by determining if two data is different, deleting memory data and recording data for updating.
In reference to Claim 2:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 2

a mobile phone, a wearable device, an Internet-of-things device, or a laptop computer.((Spodak) in at least para 0004, para 0089)
In reference to Claim 4:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 4.
(Previously Presented) The system of claim 1 (see rejection of claim 1 above), 
wherein the NFC chip associated with the user is embedded in a physical card ((Spodak) in at least para 0007, para 0039, para 0044-0045, para 0065, para 0114-0115, para 0122, para 0124, para 0129, para 0131, para 0135, para 0138), an wherein the resource information written onto the NFC chip comprises at least one of credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type information, an image associated with the user, and transaction rules. ((Spodak) in at least para 0069, para 0076, para 0079, para 0101, para 0106, para 0114-0115, para 0131, para 0138, para 0141, para 0144)
In reference to Claim 5:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 5.
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the transaction authentication device comprises a point of sale device ((Spodak) in at least para 0106, para 0124)
In reference to Claim 6:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 6.
(Original) The system of claim 1 (see rejection of claim 1 above),
wherein the transaction authentication device comprises an NFC reader device associated with the user.((Spodak) in at least para 0039, para 0065, para 0105-0106, para 0131)
In reference to Claim 24:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 24.
(New) The system of claim 1 (see rejection of claim 1 above), 
Spodak does not explicitly teach:
wherein the new resource information written on the NFC chip associated with the user comprises a new dynamic data value associated with the user.
Wang teaches:
wherein the new resource information written on the NFC chip associated with the user comprises a new dynamic data value associated with the user.((Wang) in at least para 0013-0015)
Both Spodak and Wang are directed toward updating account data.  Wang teaches the motivation of the data loaded to provide new account information on a wallet for transaction purposes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the accessing/extracting information as taught by Spodak to expand updating information too include the updated information written taught by Wang since Wang teaches NFC integrated a smart phone and the smart phone storage to include a charging proves so that multiple banks can replenish accounts and Wang teaches the motivation of the data loaded to provide new account information on a wallet for transaction purposes.
In reference to Claim 8:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8:
(Currently Amended) The computer program product of 8 instructions executed by a processor correspond to the functions of system claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the computer program product comprising at least one or more non-transitory computer readable medium comprising computer instructions ((Spodak) in at least para 0039, para 0071, para 0167)  for performing the functions that correspond with system claim 1. 

In reference to Claim 9:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 9
Medium claim 9 limitations corresponds to system claim 2 limitations.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 11:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 11
Medium claim 11 limitations corresponds to system claim 4 limitations.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 12:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 12
Medium claim 12 limitations corresponds to system claim 5 limitations.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 13:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 13
Medium claim 13 limitations corresponds to system claim 6 limitations.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 25:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 25.
Medium claim 25 limitations corresponds to system claim 24 limitations.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 24
In reference to Claim 15:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.
(Currently Amended) The computer implemented method of 15 steps correspond to the functions of system claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include a computing system comprising a computing device and non-transitory computer readable-medium, the medium comprising a computer program instruction code operated by computer processing device ((Spodak) in at least para 0039, para 0071, para 0167)  for performing the functions that correspond with system claim 1. 

In reference to Claim 16:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 16
Method claim 16 limitations corresponds to system claim 2 limitations.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 18:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 18
Method claim 18 limitations corresponds to system claim 4 limitations.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 19:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 19
Method claim 19 limitations corresponds to system claim 5 limitations.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 20:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 20
Method claim 20 limitations corresponds to system claim 6 limitations.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 26:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 15.  Spodak further discloses the limitations of dependent claim 26.
Method claim 26 limitations corresponds to system claim 24 limitations.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect to claim 24
Claim 7 with respect to claim 1 above, claim 14 with respect to claim 8 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0134216 A1 by Spodak et al. (Spodak) in view of US Pub No. 2016/0164680 A1 by Liao et al. (Liao) in view of CN 204759477 by Wang (Wang), in view of CN 101131649 D by Ya et al. (Ya) and further in view of US Pub No. 2009/0043681 A1 by Shoji et al. (Shoji)
In reference to Claim 7:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 1.  Spodak further discloses the limitations of dependent claim 7.

Spodak does not explicitly teach:
populating billing information and shipping information for the transaction based on the extracted resource information.
Shoji teaches:
populating billing information and shipping information for the transaction based on the extracted [decrypted] resource information.((Shoji) in at least FIG. 43; para 0278-0284, para 0383-0386, para 0389-0395, para 0630-0643)
Both Spodak and Shoji are directed toward transactions that incorporate ic cards and electronic wallets and teach loading data into wallets.  Shoji teaches the motivation of utilizing decrypted card information that includes both billing and address/shipping information in order to use for settlement purposes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data extracted/decrypted of IC/chip cards of Spodak to include the teaching of Shoji since Shoji teaches the motivation of utilizing decrypted card information that includes both billing and address/shipping information in order to use for settlement purposes.
In reference to Claim 14:
The combination of Spodak, Liao, Wang and Ya discloses the limitations of independent claim 8.  Spodak further discloses the limitations of dependent claim 14
Medium claim 14 limitations corresponds to system claim 7 limitations.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7
Conclusion                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697